Citation Nr: 1336553	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  07-27 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) on an extra-schedular basis under 4.16(b).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to July 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

On his September 2009 substantive appeal, submitted via VA Form 9, the Veteran requested a Travel Board hearing.  In August 2008, the Veteran withdrew his request for a hearing.  The Board, then, finds that all due process has been afforded the Veteran with respect to his right to a hearing.  

In May 2011, the Board remanded this appeal for additional evidentiary development.  At that time, the appeal included a claim of entitlement to an increased rating for his service-connected major depressive disorder.  The Board specifically remanded the depression claim in order to afford the Veteran a statement of the case (SOC) and an opportunity to perfect his appeal as to this issue.  On remand, the Veteran was afforded an SOC in February 2012; however, to date, the Veteran has not submitted any statement which can be reasonably construed as a substantive appeal as to the depression claim.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2012).  Accordingly, as the Veteran has not perfected his appeal as to the issue of entitlement to an increased rating for service-connected depression, that issue is no longer on appeal before the Board and will not be discussed in the decision herein.  

With respect to the TDIU claim remaining on appeal, the Board notes that the claim has been returned to the Board for adjudication following the May 2011 remand.  However, for reasons explained below, the Board finds that the requested development has not been completed, thereby necessitating another remand.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.  

In May 2011, the Board, in pertinent part, remanded the issue of entitlement to a TDIU on an extra-schedular basis for additional evidentiary development, to include obtaining the Veteran's vocational rehabilitation folder and independent living program records and associating such records with the claims folder.  

Review of the record reveals that the Veteran's Vocational Rehabilitation and Education (VR&E) folder was requested in October 2011.  While the June 2012 supplemental SOC reflects that the Veteran's VR&E records were reviewed, the VR&E folder is not associated with the paper or paperless (Virtual VA and Veterans Benefits Management System (VBMS)) file.  Likewise, the Board notes that the Veteran's independent living program records are not associated with the evidentiary record.  

The U.S. Court of Appeals for Veterans Claims has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, because the Veteran's VR&E folder and independent living program records are not associated with the paper or paperless claims file associated with this appeal, the Board finds that the instructions of the May 2011 Remand were not substantially complied with, necessitating another remand.  

Finally, the Board notes that the evidentiary record contains VA outpatient treatment records dated from January 2000 to June 2012.  Therefore, on remand, the RO will be requested to obtain any outstanding VA treatment records dated from June 2012 to the present. 



Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the evidentiary record the Veteran's vocational rehabilitation and education (VR&E) benefits folder.  

The RO/AMC must also obtain and associate with the evidentiary record the Veteran's independent living program records.  

All reasonable attempts should be made to obtain these records.  If the records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Obtain and associate with the evidentiary record any outstanding VA treatment records dated from June 2012 to the present.  

All reasonable attempts should be made to obtain these records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After the development above has been completed to the extent possible, reexamine the claims file to determine whether any supplementary development is warranted, including, but not limited to, obtaining an additional medical opinion with respect to whether the Veteran's service-connected disabilities, alone, render him unemployable.  

4. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


